Citation Nr: 0520281	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  03-10 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a colon disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a menstrual 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for allergies, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to December 
1991, which included service in the Southwest Asia Theater of 
Operations during the Persian Gulf War from November 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which denied the benefits sought on 
appeal.

At the veteran's BVA hearing, she raised additional issues 
including service connection for an orthopedic disability 
involving her neck, left shoulder, and hands, claimed as due 
to an undiagnosed illness; service connection for a left hip 
disability, claimed as due to her service-connected knee 
disabilities; and an increased disability rating for a knee 
disability.  As these matters have not been prepared for 
appellate review, the Board refers them back to the RO for 
appropriate action.  


REMAND

A preliminary review of the record discloses that the veteran 
is seeking service connection for a colon disorder, a 
menstrual disorder, depression, and allergies, which she 
maintains began either while serving on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or in close proximity thereto.  However, the Board finds 
that additional development is required before the Board can 
adjudicate these claims.

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as 
headaches, fatigue, muscle pain, joint pain, neurologic signs 
or symptoms, neuropsychological signs or symptoms, provided 
that such disability (i) became manifest either during active 
duty in the South West Asia theater of operations during the 
Gulf War, or to a compensable degree no later than December 
31, 2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  See 38 C.F.R. § 3.317(a)(2), (3).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Historically, if signs and symptoms have been medically 
attributed to a diagnosed or "a poorly-defined disease, such 
as chronic fatigue syndrome or fibromyalgia," the Persian 
Gulf War presumption of service connection did not apply.  
VAOPGCPREC 8-98.  However, the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001), effective March 1, 2002, expanded the 
definition of "qualifying chronic disability" to include (1) 
a medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms or, (2) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection.  

The veteran's claims for service connection for a colon 
disorder, a menstrual disorder, depression, and allergies 
were denied on the basis that none of these claimed 
conditions had been medically linked to service.  However, 
the Board notes that none of these claims has been 
adjudicated under the above provisions pertaining to 
undiagnosed illnesses.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Indeed, the November 2000 rating decision on 
appeal, the Statement of the Case issued in February 2003, 
and the Supplemental Statement of the Case issued in May 2004 
contain no reference to 38 U.S.C.A. § 1117 or 38 C.F.R. 
§ 3.317.  As such, the Board is of the opinion that the 
veteran's claims should be adjudicated under the provisions 
pertaining to undiagnosed illnesses prior to final appellate 
review. 

Before adjudicating these claims, however, the Board finds 
that the veteran should be afforded appropriate examinations 
to determine whether her complaints are attributable to a 
known clinical diagnosis, and, if so, whether any such 
diagnoses are related to service.  If no diagnosis is 
provided, it should be determined whether the veteran suffers 
from an undiagnosed illness as a result of her service in the 
Persian Gulf.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on her part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination to determine the nature and 
etiology of her gastrointestinal 
symptomatology (colon disorder).  The 
examiner should review all pertinent 
records associated with the claims file 
and perform any necessary tests and 
studies.  Based on a review of the claims 
file and the examination, the examiner 
should answer the following questions.

(a) If the veteran's complaints of 
intestinal pain are attributable to a 
known diagnostic entity, the examiner 
should determine whether it is at least 
as likely as not (50 percent probability 
or greater) that any such disability is 
related to her period of service. 

(b) If no diagnosis is medically 
possible, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any symptoms are 
related to the veteran's period of 
service, namely her service in the 
Southwest Asia theater of operations.  If 
any condition is undiagnosed, the 
examiner should note and detail all 
reported signs and symptoms of a chronic 
disability involving the colon and 
provide details about the onset, 
frequency, duration, and severity of all 
complaints.  The examiner should indicate 
whether there are any objective medical 
indications that the veteran is suffering 
from a chronic disability involving her 
colon.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

2.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of her complaints 
involving menstrual problems.  The 
examiner should review all pertinent 
records associated with the claims file 
and perform any necessary tests and 
studies.  Based on a review of the claims 
file and a thorough examination, the 
examiner should answer the following 
questions.

(a) The examiner should indicate whether 
the veteran manifests signs and symptoms 
of an undiagnosed illness primarily 
manifested by menstrual problems, or a 
medically unexplained chronic 
multisymptom illness as a consequence of 
her service in the Persian Gulf War.  The 
examiner should note and detail all 
reported signs and symptoms of a chronic 
disability involving menstrual problems, 
and determine whether there are any 
objective medical indications that the 
veteran is suffering from a chronic 
disability involving menstrual problems.  

(b) The examiner should also indicate if 
the veteran's menstrual problems can be 
attributable to a known diagnosis and, if 
so, whether it is at least as likely as 
not that this disorder is related to her 
period of active service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

3.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of her complaints 
involving depression.  The examiner 
should review all pertinent records 
associated with the claims file and 
perform any necessary tests and studies.  
Based on a review of the claims file and 
a thorough examination, the examiner 
should answer the following questions.

(a) The examiner should indicate whether 
the veteran manifests signs and symptoms 
of an undiagnosed illness primarily 
manifested by depression, or a medically 
unexplained chronic multisymptom illness 
as a consequence of her service in the 
Persian Gulf War.  The examiner should 
note and detail all reported signs and 
symptoms of a chronic disability 
involving depression, and determine 
whether there are any objective medical 
indications that the veteran is suffering 
from a chronic disability involving 
depression.  

(b) The examiner should also indicate if 
the veteran's psychiatric complaints can 
be attributable to a known diagnosis and, 
if so, whether it is at least as likely 
as not that this disorder is related to 
any period of active service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

4.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of her complaints 
involving allergies.  The examiner should 
review all pertinent records associated 
with the claims file and perform any 
necessary tests and studies.  Based on a 
review of the claims file and a thorough 
examination, the examiner should answer 
the following questions.

(a) The examiner should indicate whether 
the veteran manifests signs and symptoms 
of an undiagnosed illness primarily 
manifested by allergy symptoms, or a 
medically unexplained chronic 
multisymptom illness as a consequence of 
her service in the Persian Gulf War.  The 
examiner should note and detail all 
reported signs and symptoms of a chronic 
disability involving allergy symptoms, 
and determine whether there are any 
objective medical indications that the 
veteran is suffering from a chronic 
disability involving allergy symptoms.  

(b) The examiner should also indicate if 
the veteran's allergy symptoms can be 
attributable to a known diagnosis and, if 
so, whether it is at least as likely as 
not that this disorder is related to any 
period of active service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

5.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations, including but not limited to 
the criteria set forth at 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.  



	                  
_________________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




